                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF GEORGIA
                                 MACON DIVISION

    RAYMOND CHATFIELD, JR, et al,               :
                                                :
                       Plaintiffs,              :
                                                :
                 v.                             :
                                                : Case No. 5:19-cv-00506-MTT-MSH
    EDWARD D LUKEMIRE, et al.,                  :
                                                :
                       Defendants.              :
                                                :
                                                :
                                                :

                                            ORDER

         Plaintiffs Raymond Chatfield, Jr., Joseph Richard Mazza, and Timothy Dustin

McDaniels, who are pretrial detainees confined at the Houston County Detention Center in

Perry, Georgia, filed a pro se civil rights complaint seeking relief under 42 U.S.C. § 1983

without prepaying the Court’s filing fee. Compl., ECF No. 1. Plaintiffs seek leave to

proceed without prepayment of the fee. Mot. for Leave to Proceed In Forma Pauperis,

ECF No. 2.

         A pro se plaintiff may not represent the interest of other prisoners. See, e.g., Wallace

v. Smith, 145 F. App’x 300, 302 (11th Cir. 2005) (per curiam) (citing Oxendine v. Williams,

509 F.2d 1405, 1407 (4th Cir. 1975) (finding it “plain error to permit [an] imprisoned

litigant who is unassisted by counsel to represent his fellow inmates in a class action”)).

This same principle prevents a pro se Plaintiff like Plaintiff Chatfield1 from representing


1
    Plaintiff Chatfield is marked as “Lead Counsel” on Plaintiffs’ complaint form. Compl.,
the other inmates who are named as Plaintiffs. See Massimo v. Henderson, 468 F.2d 1209,

1210 (5th Cir. 1972) (per curiam) (affirming dismissal of the portion of a prisoner’s

complaint that sought relief on behalf of the prisoner’s fellow inmates).2

       Moreover, under the Prison Litigation Reform Act of 1995 (the “PLRA”), prisoners

proceeding in forma pauperis may not join together as plaintiffs in a single lawsuit and pay

only a single filing fee. Hubbard v. Haley, 262 F.3d 1194, 1198 (11th Cir. 2001) (affirming

the district court’s dismissal of a multi-plaintiff action under the PLRA on the ground “that

each plaintiff had to file a separate complaint and pay a separate filing fee”). Instead, each

prisoner must file his own lawsuit and pay the full filing fee. See id. As the Eleventh

Circuit noted in Hubbard, requiring each plaintiff to pay the full filing fee is consistent

with Congress’s purpose of imposing costs on prisoners to deter frivolous suits. Id. at

1197-98.

       Plaintiffs are therefore not permitted to proceed in an action together in forma

pauperis. As it does not appear that Plaintiffs’ claims would be barred by the applicable

statutes of limitations if they are required to refile their claims, 3 the Court DISMISSES

Plaintiffs’ complaint WITHOUT PREJUDICE. Each Plaintiff may file a separate



ECF No. 1 at 1.
2In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the

Eleventh Circuit adopted as binding precedent the decisions of the former Fifth Circuit
rendered prior to October 1, 1981.
3Documents accompanying the complaint indicate that the facts underlying Plaintiffs

Chatfield’s claims began on February 7, 2019, and that the facts underlying Plaintiff
McDaniel’s claims began on March 23, 2019. The dates of the facts underlying Plaintiff
Mazza’s claims are not set forth in any document submitted to the Court. See Attachment
1 to Complaint, ECF No. 1; Attachment 2 to Compl., ECF No. 1 at 3.
                                              2
complaint, in which he asserts only claims personal to him, if he chooses to do so. Each

Plaintiff must also either pay the filing fee or submit a proper motion to proceed in forma

pauperis.

       Plaintiffs should note that their motion for leave to proceed in forma pauperis was

defective for the additional reason that the account certification form was not signed by an

appropriate institution official, as required by 28 U.S.C. § 1915. Should Plaintiffs choose

to proceed individually, each Plaintiff’s motion must include an affidavit in support of his

claim of indigency, a printout of the prisoner’s trust fund account statement for the

preceding six-month period, and an account certification form signed by an appropriate

institution official. 28 U.S.C. § 1915(a)(2).

       SO ORDERED, this 26th day of December, 2019.

                                          S/ Marc T. Treadwell
                                          MARC T. TREADWELL
                                          UNITED STATES DISTRICT JUDGE




                                                3
